The Honorable Randy Thurman State Representative P.O. Box 584 Heber Springs, AR 72543-0584
Dear Representative Thurman:
This is in response to your question regarding an opinion on whether the City of Bald Knob, as "grantee" by warranty deed of certain real property, can construct a new City Hall building on this property without running afoul of the grant which states that the property is to be used as a park and for park purposes only.
Construing the language of the enclosed deed would require consideration of the grantor's intent, which courts determine by examining the deed "from its four corners." See Wylie v.Tull, 298 Ark. 511, 769 S.W.2d 409 (1989), and Davis v.Griffin, 298 Ark. 633, 770 S.W.2d 137 (1989). Thus, the grantor's intent raises a question of fact and as such your question is not properly within the scope of an Attorney General opinion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General T. Jeff Vining.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh